DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status 
Claims 1-11 are currently being examined.

Specification and Objection
The Amended Specification is objected to because it contains the word “torrents” in paragraph 0055 which should have been written “turrets”.  Correction is required. 
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Drawings
The drawings were objected to under 37 CFR 1.83(a) in the Non Final Office Action dated 23 August 2022.  The filing of New Drawing Figures 4 and 5 on 25 September 2022 is persuasive and the drawing objections are hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the applicant regards as the invention.  It is noted that Applicant did not respond to any of the 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action dated 23 August 2022.
With respect to Claims 1-11, the claims are replete with grammatical and typographical errors. The limitations in some instances lack a proper article (ie, the items of certain kind) or (have wrong face); lack a verb (ie, device a finger); wrong verb (ie, turret are); mix the singular with the plural (ie, one article-retaining compartments) and (at least one shelves); lack a word or information (ie, decide where items in the online order,); and, lack a word (ie, system coupled to the is configured).
With respect to independent Claims 1, 7, and 11, each contain the limitation “on a rail system over the ceiling or on a moving cart or on the robotic arm”.  The multiple “or” phrases in the same limitation renders the claim indefinite because it is unclear as to which specific elements are being claimed as part of the invention.
With respect to independent Claims 1, 7, and 11, each contain the phrase “configured to decide” with respect to the camera system.  The word “decide” should be changed to “identify” unless the camera system can be shown in the Specification to have the capability to make decisions (ie, “decide”) without adding any new matter.
With respect to Claim 2 and Claim 3, the phrase “are in low-stock” in a limitation is a relative term which renders the claim indefinite. The term “in low-stock” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of stock levels, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
With respect to Claim 3, the phrase “of certain kind” in the limitation is a relative term which renders the claim indefinite. The term “of certain kind” is not defined by the claim and the specification does not provide any basis to one of ordinary skill in the art as to what is “a certain kind”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Galluzzo et al (US Patent Application Publication No. 2020/0316786) in view of Deyle et al (US Application Publication No. 2021/0048829).
With respect to independent Claim 1, Galluzzo et al discloses the limitations of independent Claim 1 as follows:
A method for using a robotic arm in a retail environment, comprising:
Re-stocking items by the robotic arm in at least one shelves, (See Pars. 0004, 0047, 0053, 0059, 0104, 0120; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 310(shelves), "put-away"(re-stocking)
wherein the robotic arm comprises a rotatable turret,  (See Pars. 0013, 0107, 0108, 0110-0114, 0117, 0118, 0141-0143; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), "manipulator arm comprises a first end portion pivotally carried by the mobile base of the manipulation robot"(a "turret" (not numbered) provides the pivoting capability of the robot arm)
wherein the rotatable turret comprises at least one article-retaining compartments,  (See Pars. 0013, 0107, 0108, 0110-0114, 0117-0119; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 145(compartment), "manipulator arm comprises a first end portion pivotally carried by the mobile base of the manipulation robot"(a "turret" (not numbered) provides the pivoting capability of the robot arm)
wherein the rotatable turret are configured to rotate, (See Pars. 0013, 0107, 0108, 0110-0114, 0117, 0118, 0141-0143; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), "manipulator arm comprises a first end portion pivotally carried by the mobile base of the manipulation robot"(a "turret" (not numbered) provides the pivoting capability of the robot arm)
wherein the robotic arm comprises a picking device coupled to the rotatable turrets,	(See Pars. 0013, 0107, 0108, 0110-0118, 0141; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 175(picking device) "manipulator arm comprises a first end portion pivotally carried by the mobile base of the manipulation robot"(a "turret" (not numbered) provides the pivoting capability of the robot arm)
wherein the picking device is configured to pick up the items stocked within the at least one shelves,	(See Pars. 0013, 0107, 0108, 0110-0118, 0138, 0141, 0150; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 175(picking device), 310(shelves)
wherein the picking device a finger-type device, a soft silicon device or a vacuum sucker,	(See Pars. 0013, 0107, 0108, 0110-0118, 0141; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 175(picking device)
wherein the picking device is configured to store the items in the at least one article-retaining compartments,	(See Pars. 0013, 0107, 0108, 0110-0118, 0138, 0141, 0150; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 145(compartment), 175(picking device), 310(shelves)
wherein the robotic arm comprises a movement device coupled to the rotatable turret,	(See Pars. 0013, 0107, 0108, 0110-0118, 0141; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 175(picking device). "manipulator arm comprises a first end portion pivotally carried by the mobile base of the manipulation robot"(a "turret" (not numbered) provides the pivoting capability of the robot arm), "vertical actuator stage"(movement device),
wherein the movement device is configured to move the rotatable turret vertically and horizontally,	(See Pars. 0013, 0107, 0108, 0110-0118, 0141, 0152; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 175(picking device). "manipulator arm comprises a first end portion pivotally carried by the mobile base of the manipulation robot"(a "turret" (not numbered) provides the pivoting capability of the robot arm), "vertical actuator stage"(movement device),
wherein a camera system is mounted on a rail system over the ceiling or on a moving cart or on the robotic arm,	(See Pars. 0013, 0107, 0108, 0110-0118, 0141, 0152; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 150,110(camera system)
Picking items that are in an online order for packaging,	(See Pars. 0013, 0062, 0107, 0108, 0110-0118, 0142, 0143, 0150; Figs. 9A, 9B, 10, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 175(picking device), 310(shelves), "order"(online order)
wherein a program on a server is configured to receive the online order, decide where items in the online order are located, and send the robotic arm to fetch the items in the online order.  	(See Pars. 0013, 0062, 0107, 0108, 0110-0118, 0142, 0143, 0150; Figs. 9A, 9B, 10, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 175(picking device), 310(shelves), "order"(online order)
Galluzzo et al, however, does not disclose the limitations related to the use of a camera system to determine when a shelf has to be re-stocked, when items are misplaced on a shelf, and the specific orientation of the labels of the items on the shelf.   With respect to those limitations, Deyle et al teaches the following:
wherein the camera system is configured to decide whether any items need to be restocked;  (See Pars. 0335, 0337-0343; Fig. 27A; Ref. Numerals 2700(retail environment), 2710(mobile robot), 2715(robotic arm), 2720(camera system), 2725(shelf), 2730(items), 
Organizing the at least one shelves by retuning misplaced items to right positions within the at least one shelves,	(See Pars. 0335, 0337-0343; Fig. 27A; Ref. Numerals 2700(retail environment), 2710(mobile robot), 2715(robotic arm), 2720(camera system), 2725(shelf), 2730(items) 
wherein the camera system is configured to decide whether any items are misplaced;  (See Pars. 0335, 0337-0343; Fig. 27A; Ref. Numerals 2700(retail environment), 2710(mobile robot), 2715(robotic arm), 2720(camera system), 2725(shelf), 2730(items) 
Rotating items on the at least one shelves to show front labels of the items to customers by utilizing the rotatable turret,	(See Pars. 0113-0115, 0335, 0337-0343; Figs. 8, 27A; Ref. Numerals 2700(retail environment), 2710(mobile robot), 2715(robotic arm), 2720(camera system), 2725(shelf), 2730(items) 
wherein the camera system is configured to decide whether any items have wrong face to the customers;  (See Pars. 0335, 0337-0343; Fig. 27A; Ref. Numerals 2700(retail environment), 2710(mobile robot), 2715(robotic arm), 2720(camera system), 2725(shelf), 2730(items)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Galluzzo et al with the teachings of Deyle et al to utilize a camera system in conjunction with a robotic arm to identify issues related to the stocking and the position and orientation of items on shelves in order to ensure that a sufficient quantity of items is on a shelf and that the items are properly positioned and oriented so that they can be easily identified by a worker or shopper.  A person with skill in the art would be motivated to incorporate the teachings of Deyle et al because they are a known work in the same field of endeavor (ie, using a camera system with a robotic arm to determine issues with the quantity and the position and placement of items on a shelf) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 2, which depends from independent Claim 1, Galluzzo et al and Deyle et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Deyle et al disclose as follows:
The method for using a robotic arm in a retail environment of Claim 1, further comprising: Ordering items when the items of certain kind are in low-stock. (See Pars. 0335, 0337-0343; Fig. 27A; Ref. Numerals 2700(retail environment), 2710(mobile robot), 2715(robotic arm), 2720(camera system), 2725(shelf), 2730(items)
A person with skill in the art would be motivated to incorporate the teachings of Deyle et al to place an order when a quantity of an item is low to avoid a stock-out condition.

With respect to Claim 3, which depends from independent Claim 1, Galluzzo et al and Deyle et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 3, Deyle et al discloses:
The method for using a robotic arm in a retail environment of Claim 1, further comprising: Sending real-time notification when the items of certain kind are in low-stock.   (See Pars. 0335, 0337-0343; Fig. 27A; Ref. Numerals 2700(retail environment), 2710(mobile robot), 2715(robotic arm), 2720(camera system), 2725(shelf), 2730(items) 
A person with skill in the art would be motivated to incorporate the teachings of Deyle et al to send an order notification when a quantity of a specific item is low to avoid a stock-out condition.

With respect to Claim 4, which depends from independent Claim 1, Galluzzo et al and Deyle et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 4, Galluzzo et al discloses:
The method for using a robotic arm in a retail environment of Claim 1, wherein the camera system is RGB type of camera system.  (See Pars. 0013, 0107, 0108, 0110-0118, 0141, 0152; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 150,110(camera system)  			

With respect to Claim 5, which depends from independent Claim 1, Galluzzo et al and Deyle et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 5, Galluzzo et al disclose as follows:
The method for using a robotic arm in a retail environment of Claim 1, wherein the camera system is RGBD type camera system that is configured to locate items in 3D space.  	(See Pars. 0013, 0107, 0108, 0110-0118, 0141, 0152; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 150,110(camera system)  		  	

With respect to Claim 6, which depends from independent Claim 1, Galluzzo et al and Deyle et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 6, Deyle et al discloses:
The method for using a robotic arm in a retail environment of Claim 1, wherein the camera system is enabled to identify misplaced items.	(See Pars. 0335, 0337-0343; Fig. 27A; Ref. Numerals 2700(retail environment), 2710(mobile robot), 2715(robotic arm), 2720(camera system), 2725(shelf), 2730(items)
A person with skill in the art would be motivated to incorporate the teachings of Deyle et al to use a camera system to identify misplaced items in order to move the items into their proper location so that they may be easily identified by workers, shoppers, or a robotic picker.

With respect to independent Claim 7, Galluzzo et al discloses the limitations of independent Claim 7 as follows:
A robotic arm in a retail environment, comprising:
a control unit, wherein the control unit gives instructions to the robotic arm and receive online orders;	(See Pars. 0013, 0016, 0057, 0103, 0108, 0142, 0143, 0145, 0146; Fig. 10; Ref. Numerals 100(robot), 120(robotic arm), 200(control unit)
a rotatable turret,	(See Pars. 0013, 0107, 0108, 0110-0114, 0117, 0118, 0141-0143; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), "manipulator arm comprises a first end portion pivotally carried by the mobile base of the manipulation robot"(a "turret" (not numbered) provides the pivoting capability of the robot arm)
wherein the rotatable turret comprises at least one article-retaining compartments, (See Pars. 0013, 0107, 0108, 0110-0114, 0117-0119; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 145(compartment), "manipulator arm comprises a first end portion pivotally carried by the mobile base of the manipulation robot"(a "turret" (not numbered) provides the pivoting capability of the robot arm)
wherein the rotatable turret is configured to rotate;	(See Pars. 0013, 0107, 0108, 0110-0114, 0117, 0118, 0141-0143; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), "manipulator arm comprises a first end portion pivotally carried by the mobile base of the manipulation robot"(a "turret" (not numbered) provides the pivoting capability of the robot arm)
a picking device coupled to the rotatable turret,	(See Pars. 0013, 0107, 0108, 0110-0118, 0141; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 175(picking device) "manipulator arm comprises a first end portion pivotally carried by the mobile base of the manipulation robot"(a "turret" (not numbered) provides the pivoting capability of the robot arm)
wherein the picking device is configured to pick up items stocked within at least one shelves,	(See Pars. 0013, 0107, 0108, 0110-0118, 0138, 0141, 0150; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 175(picking device), 310(shelves)
wherein the picking device a finger-type device, a soft silicon device or a vacuum sucker,	(See Pars. 0013, 0107, 0108, 0110-0118, 0141; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 175(picking device)
wherein the picking device is configured to store the items in the at least one article-retaining compartments;	(See Pars. 0013, 0107, 0108, 0110-0118, 0138, 0141, 0150; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 145(compartment), 175(picking device), 310(shelves)
a movement device coupled to the rotatable turret, wherein the movement device is configured to move the rotatable turret vertically and horizontally,	(See Pars. 0013, 0107, 0108, 0110-0118, 0141; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 175(picking device). "manipulator arm comprises a first end portion pivotally carried by the mobile base of the manipulation robot"(a "turret" (not numbered) provides the pivoting capability of the robot arm), "vertical actuator stage"(movement device),
wherein a camera system is mounted on a rail system over the ceiling or on a moving cart or on the robotic arm,	(See Pars. 0013, 0107, 0108, 0110-0118, 0141, 0152; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 150,110(camera system)
wherein a program on a server is configured to receive the online order, decide where items in the online order, and send the robotic arm to fetch the items in the online order.  (See Pars. 0013, 0062, 0107, 0108, 0110-0118, 0142, 0143, 0150; Figs. 9A, 9B, 10, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 175(picking device), 200(server/control unit), "order"(online order)
Galluzzo et al, however, does not disclose the limitations related to the use of a camera system to determine when a shelf has to be re-stocked, when items are misplaced on a shelf, and the specific orientation of the labels of the items on the shelf.   With respect to those limitations, Deyle et al teaches the following:
wherein a camera system coupled to the is configured to decide whether any items need to be restocked,	(See Pars. 0335, 0337-0343; Fig. 27A; Ref. Numerals 2700(retail environment), 2710(mobile robot), 2715(robotic arm), 2720(camera system), 2725(shelf), 2730(items)
wherein the camera system is configured to decide whether any items are misplaced,  (See Pars. 0335, 0337-0343; Fig. 27A; Ref. Numerals 2700(retail environment), 2710(mobile robot), 2715(robotic arm), 2720(camera system), 2725(shelf), 2730(items)
wherein the camera system is configured to decide whether any items have wrong face to the customers,	(See Pars. 0335, 0337-0343; Fig. 27A; Ref. Numerals 2700(retail environment), 2710(mobile robot), 2715(robotic arm), 2720(camera system), 2725(shelf), 2730(items)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Galluzzo et al with the teachings of Deyle et al to utilize a camera system in conjunction with a robotic arm to identify issues related to the stocking and the position and orientation of items on shelves in order to ensure that a sufficient quantity of items is on a shelf and that the items are properly positioned and oriented so that they can be easily identified by a worker, shopper, or robotic picker.  A person with skill in the art would be motivated to incorporate the teachings of Deyle et al because they are a known work in the same field of endeavor (ie, using a camera system with a robotic arm to determine issues with the quantity and the position and placement of items on a shelf) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 8, which depends from independent Claim 7, Galluzzo et al and Deyle et al together teach all of the limitations of Claim 7 which are incorporated herein by reference.   With respect to Claim 8, Galluzzo et al disclose as follows:
The robotic arm in a retail environment of Claim 7, wherein the camera system is RGB type of camera system.  (See Pars. 0013, 0107, 0108, 0110-0118, 0141, 0152; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 150,110(camera system)

With respect to Claim 9, which depends from independent Claim 7, Galluzzo et al and Deyle et al together teach all of the limitations of Claim 7 which are incorporated herein by reference.   With respect to Claim 9, Galluzzo et al discloses:
The robotic arm in a retail environment of Claim 7, wherein the camera system is RGBD type camera system that is configured to locate items in 3D space.  (See Pars. 0013, 0107, 0108, 0110-0118, 0141, 0152; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 150,110(camera system)  		

With respect to Claim 10, which depends from independent Claim 7, Galluzzo et al and Deyle et al together teach all of the limitations of Claim 7 which are incorporated herein by reference.   With respect to Claim 10, Deyle et al discloses:
The robotic arm in a retail environment of Claim 7, wherein the camera system is enabled to identify misplaced items.	(See Pars. 0335, 0337-0343; Fig. 27A; Ref. Numerals 2700(retail environment), 2710(mobile robot), 2715(robotic arm), 2720(camera system), 2725(shelf), 2730(items)
A person with skill in the art would be motivated to incorporate the teachings of Deyle et al to use a camera system to identify misplaced items in order to move the items into their proper location so that they may be easily identified by workers, shoppers, or a robotic picker.

With respect to independent Claim 11, Galluzzo et al discloses the limitations of independent Claim 11 as follows:
A robotic arm in a retail environment, comprising:
a control unit, (See Pars. 0013, 0016, 0057, 0103, 0108, 0142, 0143, 0145, 0146; Fig. 10; Ref. Numerals 100(robot), 120(robotic arm), 200(control unit)
wherein the control unit gives instructions to the robotic arm and receive online orders;	(See Pars. 0013, 0016, 0057, 0103, 0108, 0117, 0142, 0143, 0145, 0146; Fig. 10; Ref. Numerals 100(robot), 120(robotic arm), 200(control unit), "order"(online order)
a rotatable turret coupled to the control unit,  (See Pars. 0013, 0107, 0108, 0110-0114, 0117, 0118, 0141-0143; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), "manipulator arm comprises a first end portion pivotally carried by the mobile base of the manipulation robot"(a "turret" (not numbered) provides the pivoting capability of the robot arm)
wherein the rotatable turret comprises at least one article-retaining compartments, (See Pars. 0013, 0107, 0108, 0110-0114, 0117-0119; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 145(compartment), "manipulator arm comprises a first end portion pivotally carried by the mobile base of the manipulation robot"(a "turret" (not numbered) provides the pivoting capability of the robot arm)
wherein the rotatable turret is configured to rotate;	(See Pars. 0013, 0107, 0108, 0110-0114, 0117, 0118, 0141-0143; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), "manipulator arm comprises a first end portion pivotally carried by the mobile base of the manipulation robot"(a "turret" (not numbered) provides the pivoting capability of the robot arm)
a picking device coupled to the rotatable turret,	(See Pars. 0013, 0107, 0108, 0110-0118, 0141; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 175(picking device) "manipulator arm comprises a first end portion pivotally carried by the mobile base of the manipulation robot"(a "turret" (not numbered) provides the pivoting capability of the robot arm)
wherein the picking device is configured to pick up items stocked within at least one shelves,	(See Pars. 0013, 0107, 0108, 0110-0118, 0138, 0141, 0150; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 175(picking device), 310(shelves)
wherein the picking device a finger-type device, a soft silicon device or a vacuum sucker,	(See Pars. 0013, 0107, 0108, 0110-0118, 0141; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 175(picking device)
wherein the picking device is configured to store the items in the at least one article-retaining compartments;	(See Pars. 0013, 0107, 0108, 0110-0118, 0138, 0141, 0150; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 145(compartment), 175(picking device), 310(shelves)
a movement device coupled to the rotatable turret, (See Pars. 0013, 0107, 0108, 0110-0118, 0141; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 175(picking device). "manipulator arm comprises a first end portion pivotally carried by the mobile base of the manipulation robot"(a "turret" (not numbered) provides the pivoting capability of the robot arm), "vertical actuator stage"(movement device),
wherein the movement device is configured to move the rotatable turret vertically and horizontally,	(See Pars. 0013, 0107, 0108, 0110-0118, 0141; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 175(picking device). "manipulator arm comprises a first end portion pivotally carried by the mobile base of the manipulation robot"(a "turret" (not numbered) provides the pivoting capability of the robot arm), "vertical actuator stage"(movement device),
wherein a camera system is mounted on a rail system over the ceiling or on a moving cart or on the robotic arm,	(See Pars. 0013, 0107, 0108, 0110-0118, 0141, 0152; Figs. 9A, 9B, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 150,110(camera system)
wherein a program on a server is configured to receive the online order, decide where items in the online order, and send the robotic arm to fetch the items in the online order,  (See Pars. 0013, 0062, 0107, 0108, 0110-0118, 0142, 0143, 0150; Figs. 9A, 9B, 10, 11, 12, 13A, 13B; Ref. Numerals 100(robot), 120(robotic arm), 175(picking device), 200(server/control unit), "order"(online order)
Galluzzo et al, however, does not disclose the limitations related to the use of a camera system to determine when a shelf has to be re-stocked, when items are misplaced on a shelf, and the specific orientation of the labels of the items on the shelf.   With respect to those limitations, Deyle et al teaches the following:
wherein a camera system coupled to the is configured to decide whether any items need to be restocked,	(See Pars. 0335, 0337-0343; Fig. 27A; Ref. Numerals 2700(retail environment), 2710(mobile robot), 2715(robotic arm), 2720(camera system), 2725(shelf), 2730(items)
wherein the camera system is configured to decide whether any items are misplaced,  (See Pars. 0335, 0337-0343; Fig. 27A; Ref. Numerals 2700(retail environment), 2710(mobile robot), 2715(robotic arm), 2720(camera system), 2725(shelf), 2730(items)
wherein the camera system is configured to decide whether any items have wrong face to the customers,	(See Pars. 0335, 0337-0343; Fig. 27A; Ref. Numerals 2700(retail environment), 2710(mobile robot), 2715(robotic arm), 2720(camera system), 2725(shelf), 2730(items)
wherein the robot arm is configured to be connected with an auto-checkout system to identify misplaced items, items that are cluttered together,	(See Pars. 0252, 0332, 0335, 0337-0343, 0345; Fig. 27A; Ref. Numerals 2700(retail environment), 2710(mobile robot), 2715(robotic arm), 2720(camera system), 2725(shelf), 2730(items),  "checkout desk"(not shown)
wherein the robot arm is configured to be connected with the auto-checkout system to correct erroneous receipts generated by the auto-checkout system.	(See Pars. 0332, 0335, 0337-0343, 0345; Fig. 27A; Ref. Numerals 2700(retail environment), 2710(mobile robot), 2715(robotic arm), 2720(camera system), 2725(shelf), 2730(items), "checkout desk"(not shown)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Galluzzo et al with the teachings of Deyle et al to utilize a camera system in conjunction with a robotic arm to identify issues related to the stocking and the position and orientation of items on shelves in order to ensure that a sufficient quantity of items is on a shelf and that the items are properly positioned and oriented so that they can be easily identified by a worker, shopper, or robotic picker. Also, a robotic arm positioned at an auto-checkout may be used to separate items that are cluttered together so that they can be scanned and to verify, or correct, receipts for items that have been scanned, or not scanned as the case may be. A person with skill in the art would be motivated to incorporate the teachings of Deyle et al because they are a known work in the same field of endeavor (ie, using a camera system with a robotic arm to determine issues with the quantity and the position and placement of items on an auto-checkout) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Response to Arguments
Applicant argues that neither Galluzzo et al nor Deyle et al covers the claim element in Claim 1,7 and 11 that states: “ Picking items that are in an online order for packaging, wherein a program on a server is configured to receive the online order, decide where items in the online order are located, and send the robotic arm to fetch the items in the online order” [Emphasis provided].  Examiner respectfully disagrees.  In the Galluzzo et al reference, the system’s central server provides “orders” to the manipulation robots as cited in one or more of the reference paragraphs provided hereinabove.  The “orders” provide information with respect to items that need to be picked and where they are located to fulfill the “orders” by the manipulation robots.  Unless the Applicant has some basis with respect to the source of “orders” that is critical to the claims, it has not been provided.  Furthermore, Applicant has not provided that any argument that Galluzzo et al is incapable or could not otherwise perform the function of fulfilling an order if the “order” originated as an “online order”.  On that basis and for these reasons, Claims 1, 7, and 11 stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and between 9:00am and 11:00am on ET Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        October 6, 2022